 In the Matter of AMERICAN FRUIT GROWERS,INC., L.V. BROWN-ESTATE,AMERICAN FRUIT GROWERS, INC., ANDREWS BROS. CO.,BREAK ALLEN PACKING HOUSE, BRYN MAUR FRUIT GROWERS ASSOCI-ATION,CHEROKEE CITRUS CO., INC., CRAFTON ORANGE GROWERS Asso-CIATION,EAST HIGHLANDS CITRUS ASSOCIATION,EAST HIGHLANDSORANGE Co.,ELEPHANT ORCHARDS,EVANS BROS. PACKING CO., GAVI-LAN CITRUS ASSOCIATION,GOLD BANNER ASSOCIATION,*GOLD BUCKLEASSOCIATION,HIGHGROVEs FRUIT ASSOCIATION,HIGHLAND FRUITGROWERS ASSOCIATION,HIGHLAND MUTUAL GRO«s,INC.,HILLSIDECITRUS CO., INC., KRINARD PACKING Co., I. L.LYONS & SONS PACK-ING HOUSE,MCDERMOTT FRUIT CO.,* MISSION CITRUS ASSOCIATION,MONTE VISTA CITRUS ASSOCIATION,MUTUAL ORANGE DISTRIBUTORS,NATIONAL ORANGE CO., RANDOLPH MARKETING CO.,* REDLANDS CO-OPERATIVE FRUIT ASSOCIATION,'REDLANDS ORANGEDALE ASSOCIATION,REDLANDSORANGE GROWERS ASSOCIATION,REDLANDS FOOTHILLGROVES, REDLANDS HEIGHTS GROVES,REDLANDS MUTUAL ORANGEASSOCIATION,REDLANDS SELECT GROVES,RIALTO CITRUS ASSOCIATION,RIALTOHEIGHTS ASSOCIATION,RIALTOORANGE CO.,RIVERSIDE-ARLINGTON HEIGHTS FRUIT EXCHANGE, RIVERSIDE CITRUS ASSOCIA-TION, RIVERSIDE GROWERS, INC., RIVERSIDE HEIGHTS ORANGE GROW-ERS ASSOCIATION,SIERRA VISTA PACKING ASSOCIATION, SIGNAL FRUITASSOCIATION,SOUTHERN CITRUS ASSOCIATION,UNITED CITRUS GROW-ERS,* VICTORIA AVENUE CITRUS ASSOCIATION,E. T. WALL, GROWER-SHIPPER,WESTERN FRUIT GROWERS,INC.,MUTUAL ORANGE DIS-TRIBUTORS,AND/ORMUTUAL ORANGE ASSOCIATIONandCITRUSWORKERS ORGANIZING COMMITTEE.,FTA-CIOCases Nos. :?1-R-2729 through f 1-R-776 and21-R-2780.-DecidedApril 2, 1945Mr. GeorgeC.Lyon,ofLos Angeles,Calif., for the Companies,with the exception of Elephant Orchards Association,Zilen CitrusCo., Fred Hill,and McDermott Fruit Co.Mr. L. T.Cunningham,ofLos Angeles, Calif.,for the CitrusWorkers..*The record indicates that these are the correct names of the employers involved.61 N. L.R. B., No. 33.286 AMERICAN FRUIT GROWERS, INC.287Messrs.H. C. Torreano, Archie Neal,andThomas Cooper,all ofLos Angeles, Calif., andMr. Earl Wilson,'of San Bernardino, Calif.,for the Teamsters.Mr. David V. Easton,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon 49 separate petitions duly filed by Citrus Workers OrganizingCommittee, FTA-CIO, herein called the Citrus Workers, alleging thatquestions affecting commerce had arisen concerning the representationof employees of American Fruit Growers, Inc., Riverside, California;L. V. Brown-Estate, Highgrove, California; American Fruit Grow-ers, Inc., Redlands and Highland, California; Andrews Bros. Co.,Riverside, California; Break Allen Packing House, Bryn Maur, Cali-fornia; Bryn Maur Fruit Growers Association, Bryn Maur, Cali-fornia;Cherokee Citrus Co., Inc., Highland, California; CraftonOrange Growers Association, Mentone, California; East Highlands'CitrusAssociation, East Highland, California; Evans Bros. Pack-ing Co., Riverside, California ; Gavilan Citrus Association, Riverside,California;Gold Banner Association, Redlands, California; GoldBuckle Association, Highland and East Highland, California; High-groves Fruit Association, Highgrove, California ; Highland FruitGrowers Association, Highland, California; Highland Mutual Groves,Inc.,Highland, California; Krinard Packing Co., Riverside, Cali-fornia;McDermott Fruit Co., Riverside, California; Mission CitrusAssociation, Bryn Maur, California; Monte Vista Citrus Association,Riverside, California ; National Orange Co., Riverside, California;Randolph Marketing Co., Bryn Maur, California; Redlands Cooper-ative Fruit Association, Redlands, California; Redlands OrangedaleAssociation, Redlands, California; Redlands Orange Growers Asso-ciation,Redlands, California; Redlands Foothill Groves, Redlands,California; Redlands Heights Groves, Redlands, California; Red-landsMutual Orange Association, Redlands, California; RedlandsSelect Groves, Redlands, California; Rialto Citrus Association, Ri-alto,California; Rialto Heights Association, Rialto, California; Ri-AirWilson appeared on behalf of the Central Labor Council of the American Federationof Labor.Both the Teamsters and the Central Labor Council are affiliated with the sameparent organization. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDaltoOrange Co., Rialto, California; Riverside Citrus Association,Riverside, California; Riverside Growers, Inc., Riverside, California;RiversideHeights Orange Growers Association, Riverside, Cali-fornia; Sierra Vista Packing Association, Riverside, California; Sig-nal Fruit Association, Highland, California; Southern Citrus Asso-ciation,Redlands,California;UnitedCitrusGrowers,Colton,California; Victoria Avenue Citrus Association, Casa Blanca, Cali-fornia;E. T. Wall, Grower-Shipper, Riverside, California ; andWestern Fruit Growers, Inc., Redlands, California, herein collectivelycalled the Companies, the National Labor Relations Board, by anorder dated March 16, 1945, consolidated the cases and provided foran appropriate hearing upon due notice before Maurice J. Nicoson,Trial Examiner. Said hearing was held at Redlands, California, onMarch 23, 1945. The Companies, the Citrus Workers, Western Ware-house and Produce Council of the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of America,A. F. L., herein called the Teamsters, and Central Labor Councilappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The record indicates that East High-land Orange Co., Elephant Orchards, Mutual Orange Distributors,Riverside-ArlingtonHeights Fruit Exchange, and Mutual OrangeDistributors and/or Mutual Orange Association do not operate pack-ing sheds.Since, as hereinafter indicated, the Citrus Workers seeksunits of employees engaged in packing sheds, the petitions in CasesNos. 21-R-2738, 21- R-2739, 21-R-2753, 21-R-2766, and 21-R-2780will be dismissed.The record indicates that, with respect to CasesNos. 21-R-2747 and 21-R-2749, Hillside Citrus Co., Inc., and I. L.Lyons & Sons Packing House, the employers mentioned therein, areno longer in existence.The petitions as to these two will also bedismissed.2 , The Trial Examiner's rulings made at the hearing arefree from prejudicial error, and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in these consolidated proceedings, the Boardmakes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANIESThe Companies are engaged in the business of packing citrus fruitsin California.They employ persons for handling, sorting, and pack-ing the fruit during the packingseasons.During the year 1944, the2The Trial Examiner reserved for the Board the question of whether or not McDermottFruit Co. was properly served, since notice was sent to McDernsott Fruit Co.We find thatthe variation in name is not substantial,and that the proper party was duly notified. AMERICANFRUIT GROWERS,INC.289following Companiespacked and shipped in interstate commerce thefollowing number of carloads of either Valencia or Naval oranges :American Fruit Growers, Inc. (Redlands), 235; L. V. Brown-Estate,328; American Fruit Growers, Inc. (Riverside), 174; Andrews Bros.Co., 505; Break Allen Packing House, 81; Bryn Maur Fruit GrowersAssociation, 299; Cherokee Citrus Co., Inc., 363; Crafton OrangeGrowers Association,535; EastHighlands Citrus Association, 152;Evans Bros. Packing Co., 364; Gavilan Citrus Association, 465; GoldBanner Association, 608; Gold Buckle Association, 1055; HighgrovesFruit Association, 108; Highland Fruit Growers Association, 119;Highland Mutual Groves, Inc., 114; Krinard Packing Co., 448;McDermott Fruit Co., 360; Mission Citrus Association, 172; MonteVista Citrus Association, 282; National Orange Co., 147; RandolphMarketing Co., 89; Redlands Cooperative Fruit Association, 557; Red-lands Orangedale Association, 427; Redlands Orange Growers Asso-ciation, 428; Redlands Foothill Groves, 733; Redlands Heights Groves,291;Redlands Mutual Orange Association, 283; Redlands SelectGroves, 193; Rialto Citrus Association, 220; Rialto Heights Associa-tion, 71; Rialto Orange Co., 111; Riverside Citrus Association, 128;Riverside Growers, Inc., 505; Riverside Heights Orange Growers Asso-ciation, 314; Sierra Vista Packing Association, 166; Signal FruitAssociation, 223; Southern Citrus Association, 279; United CitrusGrowers, 114; Victoria Avenue Citrus Association, 623; E. T. Wall,Grower Shipper, 329; Western Fruit Growers, Inc., 495.We find that the above-named Companies are engaged in commercewithin the meaning of the National Labor Relations Act.3II.THE ORGANIZATIONS INVOLVEDCitrusWorkers Organizing Committee, Food, Tobacco, Agricul-tural and Allied Workers Union of America, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Companies.Western Warehouse and Produce Council, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America;and Central Labor Council, are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Companies.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Companies are unwilling to recognize the Citrus Workers asthe collective bargaining representative of certain of their employeesin the absence of certification by the Board.3Matter of Allen and Sandaland8,et at,59 N.L. R, $, 729, 290DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Citrus Workers adduced testimony concerning the extent ofitsmembership among the persons who work in the fruit packingindustry in the area in which the Companies conduct packing opera-tions.This testimony indicates that the Union represents a substantialnumber of those persons who are or who will be , employed by theCompanies.We find that questions affecting commerce have arisen concerningthe representation of employees of the Companies within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-IV.THE APPROPRIATE UNITSSubstantially in accordance with a stipulation of the parties madeat the hearing, we find that all employees at the packing sheds of eachof the Companies, excluding clerical employees, officials, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute units appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) ofthe Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by 42 separate elections by secret ballot amongthe employees in the appropriate units who were, employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forthin the Direction.4DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American FruitGrowers, Inc., Riverside, California; L. V. Brown-Estate, High-grove, California; American Fruit Growers, Inc., Redlands and High-land, California; Andrews Bros. Co., Riverside, California; BreakAllen Packing House, Bryn Maur, California ; Bryn Maur FruitGrowers Association, Bryn Maur, California; Cherokee Citrus Co.,Inc.,Highland, California; Crafton Orange Growers Association, Men-tone, California ; East Highlands Citrus Association, East Highland,6 The record indicatesthat theTeamsters 4re entitled to a place on the ballots.We shallso provide, AMERICAN FRUIT GROWERS, INC.291California; Evans Bros. Packing Co., Riverside, California; GavilanCitrus Association, Riverside, California; Gold Banner Association,Redlands, California ; Gold Buckle Association, Highland and EastHighland, California; Highgroves Fruit Association, Highgrove, Cal-ifornia; Highland Fruit Growers Association, Highland, California;Highland Mutual Groves, Inc., Highland, California; Krinard Pack-ing Co., Riverside, California; McDermott Fruit Co., Riverside, Cali-fornia;Mission Citrus Association, Bryn Maur, California; MonteVista Citrus Association, Riverside, California;National OrangeCo., Riverside, California; Randolph Marketing Co., Bryn Maur, Cal-ifornia;Redlands Cooperative Fruit Association, Redlands, Cali-fornia; Redlands Orangedale Association, Redlands, California; Red-lands Orange Growers Association, Redlands, California; RedlandsFoothill Groves, Redlands, California; Redlands Heights Groves, Red-lands, California ; Redlands Mutual Orange Association, Redlands,California;Redlands Select Groves, Redlands, California; RialtoCitrus Association, Rialto, California; Rialto Heights Association,Rialto, California; Rialto Orange Co., Rialto, California; RiversideCitrus Association, Riverside, California; Riverside Growers, Inc.,Riverside, California; Riverside Heights Orange Growers Associa-tion, Riverside, California; Sierra Vista Packing Association, River-side,California; Signal Fruit Association, Highland, California;Southern Citrus Association, Redlands, California; United CitrusGrowers, Colton, California; Victoria Avenue Citrus Association,Casa Blanca, California; E. T. Wall, Grower-Shipper, Riverside, Cal-ifornia; and Western Fruit Growers, Inc., Redlands, California, 42separate elections by secret ballot shall be conducted as early as possi-ble, but not later than sixty (60) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of saidRules and Regulations, among the employees in the units found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for, cause, to determine whether they desire to berepresented by Citrus Workers Organizing Committee, Food, Tobacco,Agricultural and Allied Workers Union of America, affiliated with theCongress of Industrial Organizations, or by Western Warehouse andProduce Council, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, affiliated with the American 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederation of Labor, for the purposes of collective bargaining, or byneither.ORDERIT IS HEREBY ORDERED thatthe petition filed by Citrus Workers Or-ganizingCommittee, FTA-CIO, for investigation and certification ofrepresentatives of the employees of East Highlands Orange Co., CaseNo. 21-R-2738; Elephant Orchards, Case No. 21-R-2739; HillsideCitrus Co., Inc., 21-R-2747; I. L. Lyons & Sons Packing House, CaseNo. 21-R-2749; Mutual Orange Distributors, Case No. 21-R-2753;Riverside-Arlington Heights Fruit Exchange, Case No. 21-R-2766;and Mutual Orange Distributors and/or Mutual Orange Association,Case No. 21-R-2780, be, and they hereby are, dismissed.CHAIRMAN MILms took no part in the consideration of the aboveDecision, Direction of Elections, and Order.